Gilbert, J.
The plaintiff’s suit, which was in equity, was based ■upon a claim that in the settlement of a partnership business á mutual mistake had been made by an accountant who had been agreed upon between the parties to calculate ‘and determine the amount due the plaintiff. It is not clear from the plaintiff’s evidence -that this mistake,.if any, was mutual. On the other hand the jury would have been authorized to find from the plaintiff’s evidence that the settlement was not strictly upon the figures of the agreed accountant, but that they were arbitrarily arrived at and agreed to for the purpose of winding up and settling the differences between mother and son and making an end of litigation. The. verdict was unauthorized, and the judgment overruling the motion for a new trial must be reversed.

Judgment reversed.


All the Justices concur.